DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/06/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 16-19 have been withdrawn; and (2) the 35 U.S.C. 102(a)(1) rejection of claim 8 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				7-14, 16-35
Withdrawn claims: 				None
Previously cancelled claims: 		1-6, 15
Newly cancelled claims:			8
Amended claims: 				7, 16-19, 35
New claims: 					None
Claims currently under consideration:	7, 9-14, 16-35
Currently rejected claims:			7, 9-14, 16-35
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 10-13, 16-30, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 2009/0297660; previously cited).
Regarding claim 7, Silver teaches a method for producing a milk product which comprises: (a) providing a milk substrate comprising at least 7 wt.% lactose ([0024]), which overlaps the claimed content range; (b) contacting a milk substrate with an enzyme having transgalactosylating activity ([0091]) for 2-24 hours ([0089]), which falls within the claimed time range; (c) inactivating the enzyme ([0096]); and (d) thereby obtaining a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS ([0025]), which overlaps the claimed content range; and wherein at least about 0.875 wt.% of the milk product is in situ produced DP3+ GOS (corresponding to a dairy substrate comprising a minimum of 7 wt.% lactose wherein a minimum of about 25% of the lactose is converted and wherein a minimum of 50 wt.% of those in situ produced sugars are DP3+ GOS), which overlaps the claimed concentration of in situ produced DP3+ GOS in the milk product.  Silver also teaches that the milk substrate is reconstituted milk powder (corresponding to rehydrated powder) or concentrated milk ([0086]).
Regarding claim 10, Silver teaches the invention as disclosed above in claim 7, including the milk substrate does not comprise added lactose ([0082]).
Regarding claim 11, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises at least 7 wt.% dry matter (corresponding to the dairy substrate comprises at least 7 wt.% lactose) ([0024]), which overlaps the claimed dry matter content range.
Regarding claim 12, Silver teaches the invention as disclosed above in claim 7, including producing a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the converted lactose is formed by hydrolysis products such as glucose and galactose (corresponding to DP2 GOS) ([0025]).  These disclosures teach amounts of DP2+ GOS which overlap the claimed content range.
Regarding claim 13, Silver teaches the invention as disclosed above in claim 7, including the enzyme having transgalactosylating activity is a beta-galactosidase ([0092]) having a ratio of transgalactosylating to hydrolyzing activity above about 0.3 ([0091]), which overlaps the claimed ratio.  Silver does not teach measuring enzyme activity in a 60% solution of skim milk powder after 24 hours at 50°C using an enzyme concentration of 13 LAU(C) per g lactose, but the Office does not have laboratory facilities to measure transgalactosylating activity or hydrolyzing activity.  Accordingly, such a method of determining transgalactosylating to hydrolyzing activity does not serve to distinguish the invention as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 16, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS, which overlaps the claimed concentration. In regard to the disclosed amount of in situ produced DP3+ GOS overlapping the claimed amount with sufficient specificity to anticipate the claimed range, “[w]hat constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, claim 16 requires the milk product produced by the claimed method to have 35-70 wt.% in situ produced DP3+ GOS and merely presents this claimed amount as being possible to achieve with the claimed method.  As such, the claimed amount of in situ produced DP3+ GOS is not considered to be critical to the invention and the prior art discloses the amount of in situ produced DP3+ GOS with the required “sufficient specificity”. 
Regarding claim 17, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS, which overlaps the claimed concentration.  In regard to the disclosed amount of in situ produced DP3+ GOS overlapping the claimed amount with sufficient specificity to anticipate the claimed range, “[w]hat constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, claim 17 requires the milk product produced by the claimed method to have 40-70 wt.% in situ produced DP3+ GOS and merely presents this claimed amount as being possible to achieve with the claimed method.  As such, the claimed amount of in situ produced DP3+ GOS is not considered to be critical to the invention and the prior art discloses the amount of in situ produced DP3+ GOS with the required “sufficient specificity”.
Regarding claim 18, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS, which overlaps the claimed concentration.  In regard to the disclosed amount of in situ produced DP3+ GOS overlapping the claimed amount with sufficient specificity to anticipate the claimed range, “[w]hat constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, claim 18 requires the milk product produced by the claimed method to have 40-60 wt.% in situ produced DP3+ GOS and merely presents this claimed amount as being possible to achieve with the claimed method.  As such, the claimed amount of in situ produced DP3+ GOS is not considered to be critical to the invention and the prior art discloses the amount of in situ produced DP3+ GOS with the required “sufficient specificity”.
Regarding claim 19, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS, which overlaps the claimed concentration.  In regard to the disclosed amount of in situ produced DP3+ GOS overlapping the claimed amount with sufficient specificity to anticipate the claimed range, “[w]hat constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, claim 19 requires the milk product produced by the claimed method to have 40-50 wt.% in situ produced DP3+ GOS and merely presents this claimed amount as being possible to achieve with the claimed method.  As such, the claimed amount of in situ produced DP3+ GOS is not considered to be critical to the invention and the prior art discloses the amount of in situ produced DP3+ GOS with the required “sufficient specificity”.
Regarding claim 20, Silver teaches the invention as disclosed above in claim 7, including the milk substrate is reconstituted skim milk or condensed milk (corresponding to concentrated liquid dairy ingredients) ([0086]).
Regarding claim 21, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises at least about 78 wt.% to about 80 wt.% lactose (corresponding to dry whey containing about 78 to about 80 percent lactose) ([0086]), which falls within the claimed concentration.
Regarding claim 22, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises at least about 78 wt.% to about 80 wt.% lactose (corresponding to dry whey containing about 78 to about 80 percent lactose) ([0086]), which falls within the claimed concentration. 
Regarding claim 23, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises at least about 78 wt.% to about 80 wt.% lactose (corresponding to dry whey containing about 78 to about 80 percent lactose) ([0086]), which falls within the claimed concentration. 
Regarding claim 24, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises at least about 78 wt.% to about 80 wt.% lactose (corresponding to dry whey containing about 78 to about 80 percent lactose) ([0086]), which falls within the claimed concentration.
Regarding claim 25, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS and that the content of in situ produced  DP2+ GOS overlaps the claimed concentration.
Regarding claim 26, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS and that the content of in situ produced  DP2+ GOS overlaps the claimed concentration.
Regarding claim 27, Silver teaches the invention as disclosed above in claim 7, including a milk product from a dairy substrate wherein about 25-100% of the lactose present in the dairy substrate is converted and 50-75 wt.% of the in situ produced sugars in the milk product are DP3+ GOS and the balance of the in situ produced sugars are other sugars ([0025]).  Since dairy milk comprises a negligible amount of sugars other than lactose, this disclosure means that 12.5-75 wt.% of the total free carbohydrates in the milk product is in situ produced DP3+ GOS and that the content of in situ produced  DP2+ GOS overlaps the claimed concentration.
Regarding claim 28, Silver teaches the invention as disclosed above in claim 13, including the enzyme having transgalactosylating activity is a beta-galactosidase ([0092]) having a ratio of transgalactosylating to hydrolyzing activity above about 0.3 ([0091]), which overlaps the claimed ratio.
Regarding claim 29, Silver teaches the invention as disclosed above in claim 13, including the enzyme having transgalactosylating activity is a beta-galactosidase ([0092]) having a ratio of transgalactosylating to hydrolyzing activity above about 0.3 ([0091]), which overlaps the claimed ratio.
Regarding claim 30, Silver teaches the invention as disclosed above in claim 13, including the enzyme having transgalactosylating activity is a beta-galactosidase ([0092]) having a ratio of transgalactosylating to hydrolyzing activity above about 0.3 ([0091]), which overlaps the claimed ratio.
Regarding claim 33, Silver teaches the invention as disclosed above in claim 7, including at least about 0.875 wt.% of the milk product is in situ produced DP3+ GOS (corresponding to dairy substrate comprising a minimum of 7 wt.% lactose wherein a minimum of about 25% of the lactose is converted and wherein a minimum of 50 wt.% of those in situ produced sugars are DP3+ GOS), which overlaps the claimed concentration of in situ produced DP3+ GOS in the milk product.
Regarding claim 34, Silver teaches the invention as disclosed above in claim 7, including the dairy substrate comprises at least 7 wt.% lactose and about 25-100 wt.% of the lactose is converted ([0024]-[0025]), which means that the minimum amount of lactose in the milk product is 0 wt.% and the maximum amount overlaps the claimed concentration.
Regarding claim 35, Silver teaches the invention as disclosed above in claim 7, including the dairy substrate comprises at least 7 wt.% lactose and about 25-100 wt.% of the lactose is converted ([0024]-[0025]), which means that the minimum amount of lactose in the milk product is 0 wt.% and the maximum amount overlaps the claimed concentration.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 2009/0297660; previously cited) as applied to claim 7 above, as evidenced by ADPI (“Skim Milk Powder (SMP) Standard”, April 2017, American Dairy Products Institute (ADPI), https://web.archive.org/web/20170423045001/https://www.adpi.org/DairyProducts/DryMilks/SkimMilkPowder/tabid/359/Default.aspx; previously cited).
Regarding claim 9, Silver teaches the invention as disclosed above in claim 7, including the milk substrate comprises powdered skim milk ([0086]), which has a minimum protein content of 34 wt.% protein as evidenced by ADPI (page 1, paragraph 1).  Therefore, the milk substrate disclosed by Silver has a total amount of at least 34 wt.% protein, which falls within the claimed protein content range.

Claim Rejections - 35 USC § 103
Claim 14, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2009/0297660; previously cited) as applied to claim 7 above, in view of Larsen (US 2015/0223481; previously cited).
Regarding claim 14, Silver teaches the invention as disclosed above in claim 7, including the beta-galactosidase ([0092]) enzyme having transgalactosylating activity has a ratio of transgalactosylating to hydrolyzing activity above about 0.3 ([0091]) and the milk substrate comprises at least 7 wt.% lactose ([0024]).  It does not teach the enzyme has an amino acid sequence which is at least 90% identical to amino acids 1-1304 of SEQ ID NO: 1 and has a length of 900-1350 amino acids.
 However, Larsen teaches enzymes that are efficient in producing GOS in milk ([0010]) as they have ratios of transgalactosylating activity to hydrolyzing activity of at least 0.5 ([0146]) and that these enzymes are a fragment of SEQ ID NO:22 truncated from the C-terminal end of the enzyme ([0026], [0119]) to be a length of at least 900 amino acid residues ([0208]).  Since amino acids 1-1304 of the enzyme having SEQ ID NO:22 disclosed in Larsen is nearly 100% identical to amino acids 1-1304 of the claimed enzyme having SEQ ID NO: 1, truncated versions of SEQ ID NO: 22 would have a range of lengths that overlap the claimed length.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Silver by using the enzyme disclosed in Larsen.  Since Silver teaches a beta-galactosidase enzyme having transgalactosylating activity has a ratio of transgalactosylating to hydrolyzing activity above about 0.3 for producing milk products with high levels of GOS, but does not specify an enzyme, a skilled practitioner would be motivated to consult an additional reference such as Larsen in order to determine a suitable enzyme for use in milk products with increased GOS content, thereby rendering the claim obvious.
Regarding claim 31, Larsen teaches the invention as disclosed above in claim 14, including enzymes that are a fragment of SEQ ID NO:22 truncated from the C-terminal end of the enzyme ([0026], [0119]) to be a length of at least 900 amino acid residues ([0208]).  Since amino acids 1-1304 of the enzyme having SEQ ID NO:22 disclosed in Larsen is nearly 100% identical to amino acids 1-1304 of the claimed enzyme having SEQ ID NO: 1, truncated versions of SEQ ID NO: 22 would have a range of lengths that overlap the claimed length.
Regarding claim 32, Larsen teaches the invention as disclosed above in claim 14, including enzymes that are a fragment of SEQ ID NO:22 truncated from the C-terminal end of the enzyme ([0026], [0119]) to be a length of at least 900 amino acid residues ([0208]).  Since amino acids 1-1304 of the enzyme having SEQ ID NO:22 disclosed in Larsen is nearly 100% identical to amino acids 1-1304 of the claimed enzyme having SEQ ID NO: 1, truncated versions of SEQ ID NO: 22 would have a range of lengths that overlap the claimed length.

Response to Arguments
Objections to claims:  Applicant amended claims 16-19 which fully addresses the objections; therefore, the objections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 7, 8, 10-13, 16-30, and 33-35 over Silver as evidenced by ADPI: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 7 to incorporate the features of now-cancelled claim 8.  Applicant stated that the methods and compositions of Silver are directed toward a dairy mixture and dairy substrate that are different than the claimed milk substrate and milk product.  Applicant stated that the claimed milk product is obtained from milk that has not been largely modified in composition except for the adjustment of fat content and/or water while still retaining the whey protein to casein ratio that is found in milk.  Applicant stated that the dairy substrate of Silver comprises cream and other dairy ingredients as disclosed in [0074]-[0075].  Applicant stated that the dairy mixture of Silver is highly modified by the addition of ingredients such as milkfat, whey solids, NFDM, milk protein concentration, whey protein concentrate, and whey as disclosed in [0077] (Applicant’s Remarks, page 6, paragraph 4 – page 7, paragraph 3).
However, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., a milk substrate that has not been largely modified in composition except for the adjustment of fat content and/or water while still retaining the whey protein to casein ratio that is found in milk) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Silver discloses embodiments wherein the incorporation of ingredients such as cream and/or milkfat are optional [0080] or not included in the composition at all [0074].  Therefore, Silver discloses a milk substrate and milk product that are not highly modified as asserted by the Applicant.
Applicant stated that a person of skill in the art would recognize that the dairy mixture of Silver having at least 7% lactose would be incapable of the producing the claimed milk product as a milk substrate comprising at least 20 wt.% lactose is needed (Applicant’s Remarks, page 7, paragraph 4).
However, Silver teaches that its dairy substrate comprises minimum of 7 wt.% lactose to a maximum greater than 50 wt.% lactose, such as about 20 to about 50 wt.% lactose [0024], which falls within the claimed lactose concentration.  Since Silver has been shown to fully teach all features of claims 7, 10-13, 16-30, and 33-35 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.  The rejection of claim 8 is now moot due to its cancellation.

Claim Rejections – 35 U.S.C. §103 of claims 14, 31, and 32 over Silver and Larsen: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the dairy mixture and dairy substrate in Silver are different than the claimed milk substrate and milk product.  Applicant stated that Larsen, either alone or in combination with Silver, does not teach the presently claimed invention (Applicant’s Remarks, page 7, paragraph 5 – page 8, paragraph 1).
However, as described above in the Examiner’s response, it is noted that the features upon which Applicant relies (i.e., a milk substrate that has not been largely modified in composition except for the adjustment of fat content and/or water while still retaining the whey protein to casein ratio that is found in milk) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Silver discloses embodiments wherein the incorporation of ingredients such as cream and/or milkfat are optional [0080] or not included in the composition at all [0074].  Therefore, Silver discloses a milk substrate and milk product that are not highly modified as asserted by the Applicant.  Since Silver has been shown to teach the features of amended claim 7, Larsen continues to be relied on merely for its teachings regarding the additional features of claims 14, 31, and 32.  Therefore, Applicant’s arguments are unpersuasive and the rejections of claims 14, 31, and 32 are maintained as written herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791